        Case 1:10-cr-00431-CM Document 643 Filed 12/14/20 Page 1 of 1
           Case 1:10-cr-00431-CM Document 642 Filed 12/11/20 Page 1 of 1




                 ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                       A noroeys at Law
                                I 00 Lafayette Street, Suite 50 I
                                     New Y ork, NY 10013

Franklin A . Rothman                                                                   Tel: (212) 571-5500
Jeremy Schneider                                                                       Fax: (212) 57 1-5507
Robert A. So loway
David Stern
Rachel Perillo
                                                                             I, .._,,
                                                                                  .t     ·oL!.
                                                                                                  •

                                                                Decemb er 11 , 2020
BY ECF

Hon . Colleen McMahon
Uni ted States District Judge
                                                               1d 1q\~
                                                                         0

                                                                             QK
Southern District of New York
500 Pearl Street
New York , New York 10007                                                    /k___l,_)v_
                  Re : Un ited States v . Rodney Johnson
                       Ind # : 10 Cr. 431 (CM )

Dear Judge McMahon :

     Your Honor has assigned me as CJA counsel in the above -
captioned matte r in wh i ch the defendant has tiled a pro se
compassionate release motion .   I am reviewing this matter , and am
requesting one addition al week f r om today to advise the Court if I
will be replying to the government ' s opposition or supplementing
defendant' s prose filings . I have discussed t his application with
AUSA Elizabeth Hanft , and the government has no opposition .

         Thank you for your attention .

                                                                Respectfully ,



                                                                Robert A. Soloway

RAS : sc



                                USDCSDNY
                                DOCUMENT
                                ELECTRONl(:ALLY~ ,
                                DOC#:                      I        I
                                DATE FILED: / h           I I'-{/ zo '
